         Case 1:19-cv-04074-VEC Document 59 Filed 10/01/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 DONALD BERDEAUX and CHRISTINE
 GRABLIS, Individually and on Behalf of All
 Others Similarly Situated,

                                Plaintiffs,
                                                    Case No.: 1:19-cv-04074-VEC
                         -against-
                                                    Hon. Valerie E. Caproni
 ONECOIN LTD.; RUJA IGNATOVA,
 KONSTANTIN IGNATOV; SEBASTIAN
 GREENWOOD; MARK SCOTT; IRINA
 ANDREEVA DILINSKA; DAVID PIKE;
 and NICOLE J. HUESMANN,

                                Defendants.



     PLAINTIFFS’ MOTION FOR LEAVE TO EFFECT ALTERNATIVE SERVICE
             ON DEFENDANTS ONECOIN LTD., RUJA IGNATOVA,
         SEBASTIAN GREENWOOD, AND IRINA ANDREEVA DILINSKA

TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Plaintiffs, by and through their undersigned counsel and

pursuant to Rule 4(f)(3) of the Federal Rules of Civil Procedure, shall move before this Honorable

Court for entry of an Order granting Plaintiffs leave to effectuate alternative service of the First

Amended Complaint and Summons in this matter upon defendants OneCoin Ltd., Ruja Ignatova,

Sebastian Greenwood, and Irina Andreeva Dilinska via Federal Express and electronic means.

                                 [Signature on Following Page]
         Case 1:19-cv-04074-VEC Document 59 Filed 10/01/19 Page 2 of 3



Dated: October 1, 2019                  Respectfully Submitted

                                        LEVI & KORSINSKY, LLP

                                        By: /s/ William J. Fields
                                        William J. Fields (5054952)
                                        55 Broadway, 10th Floor
                                        New York, NY 10006
                                        Tel: (212) 363-7500
                                        Fax: (212) 363-7171
                                        E-mail: wfields@zlk.com

                                        LEVI & KORSINSKY, LLP
                                        Donald J. Enright (pro hac vice)
                                        John A. Carriel (pro hac vice forthcoming)
                                        1101 30th Street, N.W., Suite 115
                                        Washington, DC 20007
                                        Telephone: (202) 524-4290
                                        Facsimile: (202) 333-2121
                                        E-mail: denright@zlk.com
                                        E-mail: jcarriel@zlk.com

                                        SILVER MILLER
                                        David C. Silver (pro hac vice forthcoming)
                                        Jason S. Miller (pro hac vice forthcoming)
                                        11780 W. Sample Road
                                        Coral Springs, FL 33065
                                        Tel: (954) 516-6000
                                        E-mail: DSilver@SilverMillerLaw.com
                                        E-Mail: JMiller@SilverMillerLaw.com

                                        Attorneys for Plaintiffs Donald Berdeaux and
                                        Co-Lead Counsel for the Class




                                     -2-
            Case 1:19-cv-04074-VEC Document 59 Filed 10/01/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing was electronically filed with the Clerk

of Court of this 1st day of October 2019 by using the CM/ECF system and that a true and correct

copy will be served via electronic mail to: WENDY SCHWARTZ, ESQ. and LINDSAY A.

BUSH, ESQ., Binder & Schwartz LLP, Counsel for Defendant Mark Scott, 366 Madison Avenue

-   6th    Floor,   New    York,    NY    10017,    e-mail:    WSchwartz@BinderSchwartz.com;

LBush@BinderSchwartz.com; JEFFREY HARRIS LICHTMAN, ESQ. and JEFFREY

BENSON EINHORN, ESQ., The Law Offices of Jeffrey Harris Lichtman, Counsel for Defendant

Konstantin Ignatov, 11 E 44th St #501, New York, NY 10017, e-mail: Jhl@jeffreylichtman.com;

Einhorn@jeffreylichtman.com.



                                                                /s/ William J. Fields
                                                              William J. Fields




                                              -3-
